EXHIBIT 10.69
 
NTC/MICRON CONFIDENTIAL

 

MICRON GUARANTY AGREEMENT
 
    This GUARANTY (this “Guaranty”) is made and entered into as of the 26th day
of November, 2008, by Micron Technology, Inc., a Delaware corporation
(“Guarantor”), in favor of Nanya Technology Corporation Nanya Technology
Corporation [Translation from Chinese], a company incorporated under the laws of
the ROC (“Beneficiary” or “NTC”).  Capitalized terms used in this Guaranty shall
have the respective meanings ascribed to such terms in Article I of this
Guaranty or as otherwise provided in Section 1.2.  All capitalized terms used in
this Guaranty but not otherwise defined, shall have the meanings ascribed to
them in the Joint Venture Agreement, of even date herewith, between Micron
Semiconductor B.V., a private limited liability company organized under the laws
of the Netherlands (“MNL”) and Beneficiary (the “Joint Venture Agreement”).
 
RECITALS
 
 
    A.          Beneficiary and Infineon Technologies AG, a company incorporated
under the laws of Germany (“Infineon”), have previously formed Inotera Memories,
Inc. Inotera Memories Inc. [Translation from Chinese], a company incorporated
under the laws of the ROC (the “Joint Venture Company”).
 
    B.           Infineon subsequently assigned to Qimonda AG, a company
incorporated under the laws of Germany (hereinafter “Qimonda”), all of
Infineon’s Shares in the Joint Venture Company.
 
    C.           In accordance with that certain Share Purchase Agreement, dated
October 11, 2008, by and between MNL and Qimonda, MNL is acquiring Shares in the
Joint Venture Company from Qimonda.
 
    D.           MNL and Beneficiary are entering into the Joint Venture
Agreement to set forth certain agreements regarding the ownership, governance
and operation of the Joint Venture Company.
 
    E.           Guarantor is the direct or indirect owner of all the equity
securities of MNL, and Guarantor will, as a consequence, benefit from the
consummation of the transactions contemplated by the Joint Venture Agreement.
 
    F.           Beneficiary is not willing to enter into the Joint Venture
Agreement unless Guarantor agrees to be bound by the terms of this Guaranty.
 
    G.           In order to induce Beneficiary to enter into the Joint Venture
Agreement, Guarantor has agreed to execute and deliver to Beneficiary this
Guaranty.
 
    NOW THEREFORE, for good and valuable consideration, including the inducement
of Beneficiary to consummate the transactions contemplated by the Joint Venture
Agreement, and other consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
 

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL


ARTICLE I.  DEFINITIONS
 
    Section 1.1 Defined Terms.  For purposes of this Guaranty, the following
terms will have the following meanings when used herein with initial capital
letters:
 
    “Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
 
    “Beneficiary” shall have the meaning set forth in the preamble of this
Guaranty.
 
    “Guarantor” shall have the meaning set forth in the preamble of this
Guaranty.
 
    “Guaranty” shall have the meaning set forth in the preamble of this
Guaranty.
 
    “Guaranty Obligations” shall have the meaning set forth in ‎Section 2.1 of
this Guaranty.
 
    “Infineon” shall have the meaning set forth in the Recitals.
 
    “Joint Venture Agreement” shall have the meaning set forth in the preamble
of this Guaranty.
 
    “Joint Venture Company” shall have the meaning set forth in the Recitals.
 
    “MNL” shall have the meaning set forth in the preamble of this Guaranty.
 
    “NTC” shall have the meaning set forth in the preamble of this Guaranty.
 
    “Party” means Guarantor or Beneficiary individually, and “Parties” means
Guarantor and Beneficiary collectively.
 
    “Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
 
    “Qimonda” shall have the meaning set forth in the Recitals.
 
    “ROC” or “Taiwan” means the Republic of China.
 
    Section 1.2 Certain Interpretative Matters.
 
(a) Unless the context requires otherwise, (1) all references to Sections,
Articles or Recitals are to Sections, Articles or Recitals of this Guaranty, (2)
words in the singular include the plural and vice versa, (3) the term
“including” means “including without limitation,” and (4) the terms “herein,”
“hereof,” “hereunder” and words of similar import shall mean references to this
Guaranty as a whole and not to any individual section or portion hereof.  All
references to “day” or “days” mean calendar days.
 
DLI-6216547v4          
2

--------------------------------------------------------------------------------


(b) No provision of this Guaranty will be interpreted in favor of, or against,
either Party by reason of the extent to which (1) such Party or its counsel
participated in the drafting thereof, or (2) such provision is inconsistent with
any prior draft of this Guaranty or such provision.
 
ARTICLE II. GUARANTY
 
    Section 2.1 Guaranty Obligations.  Subject to the terms and conditions set
forth in this Guaranty, Guarantor hereby irrevocably and unconditionally
guarantees the prompt performance by MNL of its obligations under the Joint
Venture Agreement (the “Guaranty Obligations”).
 
    Section 2.2 Nature of Guaranty.  Insofar as the payment by MNL of any sums
of money to the Joint Venture Company or the Beneficiary is involved, this
Guaranty is a guarantee of payment and not of collection.  Should the Joint
Venture Company or the Beneficiary be obligated by any bankruptcy or other law
to repay to MNL, Guarantor, or any trustee, receiver or other representative of
either of them, any amounts previously paid, this Guaranty will be reinstated to
the amount of such repayments.
 
    Section 2.3 Independent Obligations.  Except as specifically provided for in
this Guaranty, the obligations of Guarantor under this Guaranty are independent
of the obligations of MNL under the Joint Venture Agreement.  Upon any default
by MNL in the performance of the Guaranty Obligations, Beneficiary may
immediately proceed against Guarantor hereunder without bringing action against
or joining MNL.
 
    Section 2.4 Defenses to Enforcement.  It will not be a defense to the
enforcement of this Guaranty that MNL’s execution and delivery of the Joint
Venture Agreement was unauthorized or otherwise invalid, or that any of MNL’s
obligations thereunder are otherwise unenforceable.  Guarantor intends this
Guaranty to apply in respect of the obligations of MNL that would arise under
the Joint Venture Agreement if all of the provisions thereof were enforceable
against MNL in accordance with their terms.
 
    Section 2.5 Action with Respect to the Guaranty Obligations.  Guarantor
agrees that the obligations of Guarantor hereunder are unconditional and
irrevocable under the circumstances set forth in the Joint Venture Agreement,
subject to the terms and conditions of this Guaranty, and will not be impaired,
released, terminated, discharged or otherwise affected except by performance
thereof in full.  Without limiting the generality of the foregoing, such
obligations of Guarantor will not be affected by any of the following:
 
(a) any modification or amendment of, or addition or supplement to, the Joint
Venture Agreement agreed to in writing by Guarantor or MNL, unless also agreed
to in writing by Beneficiary;
 
(b) any exercise or non-exercise of any right, power or remedy under, or in
respect of, the Joint Venture Agreement;
 
(c) any waiver, consent, release, extension, indulgence or other action,
inaction or omission under, or in respect of, the Joint Venture Agreement,
unless also agreed to in writing by Beneficiary;
 
DLI-6216547v4          
3

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL


(d) any insolvency, bankruptcy or similar proceeding involving or affecting MNL
or any liquidation or dissolution of MNL; or
 
(e) any failure of MNL to comply with any of the terms or conditions of the
Joint Venture Agreement.
 
    Section 2.6 Delays; Waivers.  No delay by Beneficiary in exercising any
right, power or privilege under this Guaranty or failure to exercise the same
will constitute a waiver or otherwise affect such right, power or privilege, nor
will any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  No
notice to or demand on Guarantor will be deemed to be a waiver of (a) any
obligation of MNL or (b) any right of Beneficiary to take any further action or
exercise any rights under this Guaranty or the Joint Venture Agreement.
 
    Section 2.7 Defenses.  Notwithstanding the foregoing, nothing in this
Guaranty will restrict Guarantor from raising the defense of prior payment or
performance by MNL of the obligations which Guarantor may be called upon to pay
or perform under this Guaranty or the defense (other than a defense referred to
in Section 2.4 of this Guaranty) that there is no obligation on the part of MNL
with respect to the matter claimed to be in default under the Joint Venture
Agreement.
 
    Section 2.8 Representations and Warranties.  Guarantor hereby represents and
warrants to Beneficiary that:
 
(a) Guarantor shall follow and abide by the restriction on unilateral purchases
of the Shares of Joint Venture Company under Section 3.3 of the Joint Venture
Agreement;
 
(b) Guarantor owns, directly or indirectly, all of the equity securities of MNL;
 
(c) Guarantor has the authority, capacity and power to execute and deliver this
Guaranty and to consummate the transactions contemplated hereby;
 
(d) this Guaranty constitutes the valid and binding obligation of Guarantor and
is enforceable against Guarantor in accordance with its terms; and
 
(e) neither the execution and delivery by Guarantor of this Guaranty nor the
performance by Guarantor of the transactions contemplated hereby will violate,
conflict with or constitute a default under (1) any Applicable Law or other law
to which either Guarantor or any of its assets is subject, or (2) any contract
to which Guarantor is a party or is bound, except where such conflict,
violation, default, termination, cancellation or acceleration would not
materially impair the ability of Guarantor to perform its obligations under this
Guaranty.
 
ARTICLE III.  MISCELLANEOUS
 
    Section 3.1 Entire Agreement.  This Guaranty constitutes the entire
agreement of the Parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, written and oral, between the
Parties with respect to the subject matter hereof.
 
DLI-6216547v4          
4

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL


    Section 3.2 Notices.  All notices and other communications hereunder shall
be in writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission, (b) confirmation of delivery by a standard
overnight or recognized international carrier, or (c) delivery in person,
addressed at the following addresses (or at such other address for a Party as
shall be specified by like notice):
 
(1)       if to Beneficiary:
 
Nanya Technology Corporation
Hwa-Ya Technology Park 669
Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attn:  Legal  department
Facsimile: 886-3-396-2226
 
(2)        if to Guarantor:
 
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attn: General Counsel
Facsimile: (208) 368-4537
 
    Section 3.3 Amendments and Waivers.
 
(a) Any provision of this Guaranty may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by the Parties, or in the case of a waiver, by the Party against whom
the waiver is to be effective.
 
(b) The failure at any time of a Party to require performance by the other Party
of any responsibility or obligation required by this Guaranty shall in no way
affect a Party’s right to require such performance at any time thereafter, nor
shall the waiver by a Party of a breach of any provision of this Guaranty by the
other Party constitute a waiver of any other breach of the same or any other
provision nor constitute a waiver of the responsibility or obligation
itself.  The rights and remedies herein provided will be cumulative and not
exclusive of any rights or remedies provided by law.
 
    Section 3.4 Choice of Law.  This Guaranty shall be construed and enforced in
accordance with and governed by the laws of the ROC, without giving effect to
the principles of conflict of laws thereof.
 
    Section 3.5 Jurisdiction; Venue.  Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Guaranty shall be brought in a court located in the Taipei District
Court, Taiwan and each of the Parties hereby consents and submits to the
exclusive jurisdiction of such court (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection which it may now or
hereafter have to the
 
DLI-6216547v4          
5

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL


laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum.  
 
    Section 3.6 Counterparts.  This Guaranty may be executed in several
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.
 
    Section 3.7 Headings.  The headings of the Articles and Sections in this
Guaranty are provided for convenience of reference only and shall not be deemed
to constitute a part hereof.
 
    Section 3.8 Severability.  Should any provision of this Guaranty be deemed
in contradiction with the laws of any jurisdiction in which it is to be
performed or unenforceable for any reason, such provision shall be deemed null
and void, but this Guaranty shall remain in full force and effect in all other
respects.  Should any provision of this Guaranty be or become ineffective
because of changes in Applicable Law or interpretations thereof, or should this
Guaranty fail to include a provision that is required as a matter of law, the
validity of the other provisions of this Guaranty shall not be affected
thereby.  If such circumstances arise, the Parties shall negotiate in good faith
appropriate modifications to this Guaranty to reflect those changes that are
required by Applicable Law.
 


 
[SIGNATURE PAGES FOLLOW]
 

DLI-6216547v4
                                                                    
 
6

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

IN WITNESS WHEREOF, this Guaranty has been executed and delivered as of the date
first written above.
 




 
NANYA TECHNOLOGY CORPORATION
             
By:
/s/ Jih Lien                                                                    
   
Jih Lien
   
President





 



 
THIS IS A SIGNATURE PAGE FOR THE MICRON GUARANTY AGREEMENT
ENTERED INTO BY AND BETWEEN NTC AND MICRON

 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL







 
MICRON TECHNOLOGY, INC.
             
By:
/s/ D. Mark
Durcan                                                                 
   
D. Mark Durcan
   
President and Chief Operating Officer




 








THIS IS A SIGNATURE PAGE FOR THE MICRON GUARANTY AGREEMENT
ENTERED INTO BY AND BETWEEN NTC AND MICRON


--------------------------------------------------------------------------------

 
